DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter.
Claim 14 recites a “program” which appears to cover both
transitory and non-transitory embodiments. See specification, paragraph [112], which
gives examples of the readable medium to be ROM, RAM, CDs, hard discs, etc. The
“etc” is broad and is open to many interpretations such as signal or software. The
United States Patent and Trademark Office (USPTO) is required to give claims their
broadest reasonable interpretation consistent with the specification during proceeding
before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989)(during patent
examination the pending claims must be interpreted as broadly as their terms 
reasonably allow). The broadest reasonable interpretation of a claim drawn to a
computer readable medium (also called machine readable medium and other such
variations) typically covers forms of non-transitory tangible media and transitory
per se in view of the ordinary and customary meaning of computer
readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim
must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln
re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not
directed to statutory subject matter) and Interim Examination Instructions for Evaluating
Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to
the computer readable medium as recited in the claim(s) in order to properly render the
claim(s) in statutory form in view of their broadest reasonable interpretation in light of
the originally filed specification. The Examiner also suggests that the specification may
be amended to include the term ‘non-transitory computer readable medium” disclosed in
the claims and specification to avoid a potential objection to the specification for a lack
of antecedent basis of the claimed terminology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al (US 2014/0233646, hereafter Matsuo).
As per claim 1, Matsuo discloses an image decoding device (Figure 3) comprising a circuit that generates a prediction signal included in a prediction block based on a reference signal included in a reference block (¶ 47),
wherein the circuit comprises an interpolation filter that generates an interpolation signal of a decimal reference pixel included in the reference block from a reference signal of an integer reference pixel included in the reference block(¶ 55); and
the circuit selects a type of the interpolation filter based on a block size of the prediction block and a quantization parameter of the prediction block (¶ 57, 58, and 81).
As per claim 2, Matsuo discloses the image decoding device according to claim 1, wherein as the quantization parameter increases, the circuit increases a chance to select an interpolation filter with low smoothness as the interpolation filter (¶ 81 and 82).
As per claim 3, Matsuo discloses the image decoding device according to claim 1, wherein as the block size increases, the circuit increases a chance to select an interpolation filter with high smoothness as the interpolation filter (¶ 60 - 62).
As per claim 4, Matsuo discloses the image decoding device according to claim 1, wherein when one of the block size and the quantization parameter satisfies a predetermined condition, the circuit fixes a type of the interpolation filter without changing the type (¶ 57 - 66 and 81).
claim 5, Matsuo discloses the image decoding device according to claim 4, wherein the predetermined condition is at least one of a condition that the quantization parameter is smaller than a first threshold and a condition that the quantization parameter is larger than a second threshold (¶ 23 and claim 4).
As per claim 6, Matsuo discloses the image decoding device according to claim 1, wherein the circuit selects the type of the interpolation filter according to a prediction mode of the prediction signal (¶ 57 - 62).
As per claim 7, Matsuo discloses the image decoding device according to claim 6, wherein when a prediction direction in the prediction mode has a first inclination or less relative to a horizontal direction, or when the prediction direction in the prediction mode has a second inclination or less relative to a vertical direction, the circuit selects a first interpolation filter as the interpolation filter, and when the prediction direction in the prediction mode has an inclination larger than the first inclination relative to the horizontal direction, or when the prediction direction in the prediction mode has an inclination larger than the second inclination relative to the vertical direction, the circuit selects a second interpolation filter with higher smoothness than the first interpolation filter as the interpolation filter (¶ 62 – 65).
As per claim 8, Matsuo discloses the image decoding device according to claim 1, wherein the circuit selects a tap length of the interpolation filter according to a position of the decimal reference pixel (¶ 55, 60, and 71).
As per claim 9, Matsuo discloses the image decoding device according to claim 8, wherein the circuit selects a shorter tap length as the tap length of the interpolation 
As per claim 10, Matsuo discloses the image decoding device according to claim 1, wherein as the quantization parameter increases, the circuit reduces a chance to apply a smoothing filter that is uniformly applied to a reference pixel to which the interpolation filter has not been applied (¶ 23, 71 - 81 and claim 4).
As per claim 11, Matsuo discloses the image decoding device according to claim 1, wherein as the block size increases, the circuit reduces a chance to apply a smoothing filter that is uniformly applied to a reference pixel to which the interpolation filter has not been applied (¶58 – 61).
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487